


Exhibit 10.5.5

FIFTH AMENDMENT TO LEASE

     This FIFTH AMENDMENT TO LEASE (this “Agreement”), made as of the 21st day
of February, 2014 (the “Effective Date”), by and between CLK-HP 230-240
CROSSWAYS PARK LLC (“CLK-HP-230-240”) and LAKE PARK 230-240 CROSSWAYS PARK LLC
(“LP-230-240” and, together with CLK-HP-230-240, as tenants-in-common,
“Landlord”), having an address c/o RXR Realty LLC, 625 RXR Plaza, Uniondale, New
York 11556, and RESEARCH FRONTIERS INCORPORATED, a Delaware corporation
(“Tenant”), having its principal business address at 240 Crossways Park Drive,
Woodbury, New York 11797.

RECITALS

     WHEREAS, Industrial & Research Associates Co. (a predecessor-in-interest to
Landlord, and hereinafter referred to as “IRACO”), as landlord, and Tenant, as
tenant, entered into that certain Agreement of Lease, made the 7th day of
November 1986 (the “Original Lease”), pursuant to which Tenant leased from
IRACO, as landlord, that certain 5,984 rentable square foot premises (the
“Original Premises”) within the building located at 240 Crossways Park Drive,
Woodbury, New York (the “Building”);

     WHEREAS, IRACO and Tenant entered into a First Amendment to Lease, made the
26th day of November , 1991 (the “First Amendment”), pursuant to which, among
other things, the term of the Original Lease was extended;

     WHEREAS, IRACO and Tenant entered into a Second Amendment to Lease, made
the 11th day of March , 1994 (the “Second Amendment”), pursuant to which, among
other things, Tenant leased an additional 2,124 rentable square feet of space in
the Building (the “2,124 Expansion Premises”);

     WHEREAS, IRACO and Tenant entered into a Third Amendment to Lease, made the
14th day of July, 1998 (the “Third Amendment”), pursuant to which, among other
things, the term of the Original Lease was further extended;

     WHEREAS, IRACO and Tenant entered into a Fourth Amendment to Lease, made
the 13th day of January , 2004 (the “Fourth Amendment” and, together with the
Original Lease, the First Amendment, the Second Amendment and the Third
Amendment, sometimes hereinafter collectively referred to as the “Existing
Lease”), pursuant to which, among other things, Tenant leased an additional
1,395 rentable square feet of space in the Building (the “1,395 Expansion
Premises” and, together with the Original Premises and the 2,124 Expansion
Premises, sometimes hereinafter collectively referred to as the “Demised
Premises”);

1

--------------------------------------------------------------------------------




Exhibit 10.5.5

     WHEREAS, Landlord and Tenant desire to amend the Existing Lease so as to,
among other things, provide for an extension of the term of the Existing Lease
to and including March 31, 2025; all subject to and in accordance with the terms
and conditions of this Agreement.

     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which being hereby acknowledged, the parties agree as follows:

ARTICLE I
Definitions

     1.1 The recitals are specifically incorporated into the body of this
Agreement and shall be binding upon the parties hereto.

     1.2 Unless expressly set forth to the contrary and except as modified by
this Agreement, all capitalized or defined terms shall have the meanings
ascribed to them in the Existing Lease.

     1.3 As used herein, the term “Lease” shall be deemed to mean and refer to
the Existing Lease, as modified and amended by this Agreement.

ARTICLE II
Lease Modifications

The Existing Lease is and shall be deemed to have been modified and amended as
follows:

     2.1 Demised Premises; Proportionate Share. Landlord and Tenant hereby
stipulate and agree that the Demised Premises is deemed to consist of 9,503
rentable square feet in the aggregate and that Tenant’s proportionate share (as
such term is used throughout the Lease) is deemed to mean 57.63%.

     2.2 Term. Article II of the Original Lease, as previously modified and
amended, shall be deemed to have been further modified and amended so as to
extend the term of the Existing Lease to and including March 31, 2025.
Accordingly, unless otherwise indicated by the context of its usage, each
reference in the Existing Lease or this Agreement to the scheduled date for
expiration of the term of the Lease shall be deemed to mean and refer to March
31, 2025.

     2.3 Annual Basic Rent.

          (A) Through December 31, 2013, the Annual Basic Rent shall continue to
have been payable in equal monthly installments of $11,522.39.

2

--------------------------------------------------------------------------------




Exhibit 10.5.5

          (B) Effective as of January 1, 2014, Section 3.01 of the Original
Lease, as previously modified and amended, shall be deemed to have been further
modified and amended so as to provide that, during the period from January 1,
2014 through and including March 31, 2025, the Annual Basic Rent shall be
payable in accordance with the following schedule:

During the period from January 1, 2014 through and including January 31, 2014,
the Annual Basic Rent shall be payable for said period in a single monthly
installment of $13,858.54.

During the period from February 1, 2014 through and including March 31, 2014,
the Annual Basic Rent shall be payable for said period in equal monthly
installments of $13,558.54.

During the period from April 1, 2014 through and including March 31, 2015, the
Annual Basic Rent shall be $162,702.48, payable for said period in equal monthly
installments of $13,558.54.

During the period from April 1, 2015 through and including August 31, 2015, the
Annual Basic Rent shall be payable for said period in equal monthly installments
of $13,974.30.

During the period from September 1, 2015 through and including March 31, 2016,
the Annual Basic Rent shall be payable for said period in equal monthly
installments of $14,274.30.

During the period from April 1, 2016 through and including March 31, 2017, the
Annual Basic Rent shall be $176,430.36, payable for said period in equal monthly
installments of $14,702.53.

During the period from April 1, 2017 through and including March 31, 2018, the
Annual Basic Rent shall be $181,723.20, payable for said period in equal monthly
installments of $15,143.60.

During the period from April 1, 2018 through and including March 31, 2019, the
Annual Basic Rent shall be $187,174.92, payable for said period in equal monthly
installments of $15,597.91.

During the period from April 1, 2019 through and including March 31, 2020, the
Annual Basic Rent shall be $192,790.20, payable for said period in equal monthly
installments of $16,065.85.

During the period from April 1, 2020 through and including March 31, 2021, the
Annual Basic Rent shall be $198,573.84, payable for said period in equal monthly
installments of $16,547.82.

3

--------------------------------------------------------------------------------




Exhibit 10.5.5

During the period from April 1, 2021 through and including March 31, 2022, the
Annual Basic Rent shall be $204,531.12, payable for said period in equal monthly
installments of $17,044.26.

During the period from April 1, 2022 through and including March31, 2023, the
Annual Basic Rent shall be $210,667.08, payable for said period in equal monthly
installments of $17,555.59.

During the period from April 1, 2023 through and including March 31, 2024, the
Annual Basic Rent shall be $216,987.00, payable for said period in equal monthly
installments of $18,082.25.

During the period from April 1, 2024 through and including March 31, 2025, the
Annual Basic Rent shall be $223,496.64, payable for said period in equal monthly
installments of $18,624.72.

          (C) Notwithstanding anything to the contrary contained in Section
2.2(B) above, provided the Lease then remains in full force and effect, and
further provided that Tenant is not then in default under the Lease (beyond any
applicable notice and grace period provided in the Lease for the cure thereof),
Tenant shall be entitled to an Annual Basic Rent credit in the aggregate amount
of $183,499.58, to be applied in accordance with the following schedule:

               (i) in twelve (12) equal and consecutive monthly installments of
$6,929.27, against the monthly installments of Annual Basic Rent due and payable
for each of the months of April, 2014 through and including March, 2015;

               (ii) in twelve (12) equal and consecutive monthly installments of
$7,137.15 against the monthly installments of Annual Basic Rent due and payable
for each of the months of April, 2015 through and including March, 2016; and

               (iii) in two (2) equal and consecutive monthly installments of
$7,351.27 against the monthly installments of Annual Basic Rent due and payable
for each of the months of April, 2016 through and including May, 2016.

4

--------------------------------------------------------------------------------




Exhibit 10.5.5

     2.4 Taxes. With respect to all periods from and after January 1, 2014,
sections 3.02 through and including 3.06 of the Original Lease (together with
all prior modifications made thereto) shall be deemed to have been deleted in
the entirety and replaced with the following:

          Section 3.02

          (A) As used in and for the purposes of this Section 3.02, the
following definitions shall apply:

               (i) “Taxes” shall be the real estate taxes, assessments, special
or otherwise, sewer rents, rates and charges, and any other governmental
charges, general, specific, ordinary or extraordinary, foreseen or unforeseen,
levied on a calendar year or fiscal year basis against the Real Property
(hereinafter defined). If at any time during the term the method of taxation
prevailing at the date hereof shall be altered so that there shall be levied,
assessed or imposed in lieu of, or as in addition to, or as a substitute for,
the whole or any part of the taxes, levies, impositions or charges now levied,
assessed or imposed on all or any part of the Real Property (a) a tax,
assessment, levy, imposition or charge based upon the rents received by
Landlord, whether or not wholly or partially as a capital levy or otherwise, or
(b) a tax, assessment, levy, imposition or charge measured by or based in whole
or in part upon all or any part of the Real Property and imposed on Landlord, or
(c) a license fee measured by the rent payable by Tenant to Landlord, or (d) any
other tax, levy, imposition, charge or license fee however described or imposed;
then all such taxes, levies, impositions, charges or license fees or any part
thereof, so measured or based, shall be deemed to be Taxes.

               (ii) “Base Year Taxes” shall mean (x) with respect to Taxes
imposed on a fiscal year basis, the Taxes actually due and payable with respect
to the 2014/2015 fiscal tax year, as finally determined, and (y) with respect to
Taxes imposed on a calendar year basis, the Taxes actually due and payable with
respect to the 2014 calendar year, as finally determined.

               (iii) “Escalation Year” shall mean (x) with respect to Taxes
imposed on a fiscal year basis, any fiscal tax year after the 2014/2015 fiscal
tax year which shall include any part of the Term, and (y) with respect to Taxes
imposed on a calendar year basis, any calendar year after the 2014 calendar year
which shall include any part of the term.

               (iv) “Real Property” shall be the land upon which the Building
stands and any part or parts thereof utilized for parking, landscaped areas or
otherwise used in connection with the Building, and the Building and other
improvements appurtenant thereto.

          (B) The Tenant shall pay to Landlord Tenant’s proportionate share of
increases in Taxes levied against the Real Property as follows: If the Taxes
actually due and payable with respect to the Real Property in any Escalation
Year shall be increased above the Base Year Taxes, then the Tenant shall pay to
the Landlord, as additional rent for such Escalation Year, a sum equal to
Tenant’s proportionate share of said increase (“Tenant’s Tax Payment” or “Tax
Payment”).

5

--------------------------------------------------------------------------------




Exhibit 10.5.5

          (C) Landlord shall render to Tenant a statement containing a
computation of Tenant’s Tax Payment (“Landlord’s Statement”). Within fifteen
(15) days after the rendition of the Landlord’s Statement, Tenant shall pay to
Landlord the amount of Tenant’s Tax Payment. On the first day of each month
following the rendition of each Landlord’s Statement, Tenant shall pay to
Landlord, on account of Tenant’s next Tax Payment, a sum equal to one-twelfth
(1/12th) of Tenant’s last Tax Payment due hereunder, which sum shall be subject
to adjustment for subsequent increases in Taxes.

          (D) If during the term Taxes are required to be paid as a tax escrow
payment to a mortgagee, then, at Landlord’s option, the installments of Tenant’s
Tax Payment shall be correspondingly accelerated so that Tenant’s Tax Payment or
any installment thereof shall be due and payable by Tenant to Landlord at least
thirty (30) days prior to the date such payment is due to such mortgagee but in
no event earlier than upon thirty (30) days’ written notice to Tenant.

          (E) Tenant shall not, without Landlord’s prior written consent,
institute or maintain any action, proceeding or application in any court or body
or with any governmental authority for the purpose of changing the Taxes. If the
Taxes for any tax period upon which Base Year Taxes were calculated (any such
tax period being herein referred to as a “Base Year”), and/or for any Escalation
Year on account of which Tenant has previously paid the corresponding Tenant’s
Tax Payment, are modified by final determination of legal proceedings,
settlement or otherwise, then the Tenant’s Tax Payment either for all prior
Escalation Years (if any Base Year is affected) or only the affected Escalation
Year(s) (if no Base Year is affected) shall be recalculated so as to account for
the subject modification; it being acknowledged and agreed that, in so
recalculating Tenant’s Tax Payment for any Escalation Year, Landlord shall be
entitled to include in the recalculation of Taxes for that Escalation Year an
allocable portion of the reasonable legal fees and expenses incurred by Landlord
in connection with the subject proceedings and, if applicable, settlement. If,
as a result of such recalculation, the revised Tenant’s Tax Payment applicable
to a subject Escalation Year is less than the Tenant’s Tax Payment actually
theretofore paid by Tenant with respect to that Escalation Year, then Landlord
shall pay or credit to Tenant the entire amount of such difference. However, if,
as a result of such recalculation, the revised Tenant’s Tax Payment applicable
to a subject Escalation Year is greater than the Tenant’s Tax Payment actually
theretofore paid by Tenant with respect to that Escalation Year, then Tenant
shall pay to Landlord, as additional rent, the entire amount of such difference
within thirty (30) days following written demand therefor. In addition, in the
event Landlord incurs legal fees and/or expenses in connection with any
proceeding(s) and/or negotiations for the reduction of Taxes where, as a result
of which, no modification is effected, then Landlord shall be entitled to
include in the calculation of Taxes for each Escalation Year with respect to
which the subject proceeding(s) or negotiations were conducted an allocable
portion of the reasonable legal fees and/or expenses so incurred.

6

--------------------------------------------------------------------------------




Exhibit 10.5.5

          (F) Landlord’s failure to render a Landlord’s Statement with respect
to any Escalation Year shall not prejudice Landlord’s right to render a
Landlord’s Statement with respect to any Escalation Year. The obligations of
Tenant under the provisions of this Section 3.02 with respect to any additional
rent for any Escalation Year shall survive the expiration or any sooner
termination of the term of this Lease for a period of one (1) year from the
expiration or earlier termination of the Lease.

     2.5 Insurance. With respect to all periods from and after January 1, 2014,
Section 7.01(A) of the Original Lease shall be deemed to have been modified and
amended so as to increase the minimum Commercial General Liability insurance
coverage amount to a combined single limit of $5,000,000 with respect to each
occurrence (which limit may be satisfied by Tenant through a combination of a
base CGL policy and a follow-form excess or umbrella liability policy or
policies).

     2.6 Assignment. Effective as of the Effective Date of this Agreement, the
following is hereby inserted as a new Section 8.05 of the Lease:

     Section 8.05 Tenant, without Landlord’s consent (but upon prior written
notice to Landlord), may assign or transfer its entire interest in this Lease
and the leasehold estate hereby created to an “Affiliate” of Tenant or to a
“Successor” to Tenant, as such terms are hereinafter defined, provided that (x)
Tenant is not then in monetary default under this Lease (beyond any applicable
notice and grace period provided in this lease for the cure thereof); (y) the
assignee agrees, in a signed writing in form and substance reasonably acceptable
to Landlord, to assume all obligations and liabilities of Tenant under this
Lease; and (z) the assignor shall not be released or relieved from or of any
liabilities or obligations of Tenant under this Lease, whether relating to
actions, omissions or events occurring prior to or after the effective date of
the assignment. As used herein, an “Affiliate” of Tenant shall mean any
corporation which directly or indirectly controls or is controlled by or is
under common control with Tenant. For purposes of this definition, “control”
(including “controlling,” “controlled by” and “under common control with”) as
used with respect to any corporation, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, or by contract or otherwise. A “Successor” shall mean (1) a
corporation into which or with which Tenant, its corporate successors or
assigns, is merged or consolidated, in accordance with applicable statutory
provisions for the merger or consolidation of corporations, provided that by
operation of law or by effective provisions contained in the instruments of
merger or consolidation the liabilities of the corporations participating in
such merger or consolidation are assumed by the corporation surviving such
merger or consolidation, or (2) a corporation acquiring this Lease and the term
hereby demised, the goodwill and all or substantially all of the other property
and assets of Tenant, its corporate successors or assigns, and assuming all or
substantially all of the liabilities of Tenant, its corporate successors and
assigns, or (3) any corporate successor to a successor corporation becoming such
by either of the methods described in Clauses (1) and (2). The acquisition by
Tenant, its corporate successors or assigns, of all or substantially all of the
assets, together with the assumption of all or substantially all of the
obligations and liabilities of any corporation, shall be deemed to be a merger
of such corporation into Tenant for the purpose of this provision. As used in
this provision, the words “corporation”, “corporate” and similar words shall
include other business forms such as limited liability companies, and the words
“voting stock” and “voting securities” shall include other forms of ownership
such as limited liability company membership interests.

7

--------------------------------------------------------------------------------




Exhibit 10.5.5

     2.7 Maintenance. With respect to all periods from and after the Effective
Date of this Agreement, Section 23.01 of the Original Lease (as same may have
been previously modified and amended) shall be deemed to have been modified and
amended so as to: (i) delete the current text in the entirety, save only for the
first sentence of said Section 23.01, and (ii) add an obligation of Landlord to
provide Landlord’s standard cleaning services (as more particularly described in
Schedule “B” to this Agreement) to the office area portions of the Demised
Premises only, together with an obligation of Landlord to empty the wastepaper
baskets of paper waste in the R&D portions of the Demised Premises.
Notwithstanding the foregoing, Tenant shall (a) at all times throughout the
balance of the Term, continue to be responsible for the removal from the Demised
Premises (and the real property of which same forms a part) of all non-office
waste generated at or from the Demised Premises and (b) through August 31, 2015,
continue to be responsible for the provision, servicing and emptying of its own
exterior trash (standard office waste) dumpster and exterior recycling bin at
the Building.

     2.8 Alterations.

          (A) Effective as of the Effective Date of this Agreement, Article XXV
of the Original Lease shall be deemed to have been modified and amended as
follows: (i) Landlord may, in its sole and absolute discretion, condition or
withhold its consent to any alteration proposed by Tenant if and to the extent
such alteration is structural in nature, would adversely effect the proper
functioning of any Building system and/or would extend beyond the boundaries of
the Demised Premises or otherwise be readily visible from outside the Demised
Premises; (ii) Landlord shall have the right and option to require Tenant to
engage Landlord’s designated general contractor for performance of any
alterations in or about the Demised Premises, provided the fees of Landlord’s
designated contractor shall be reasonably competitive, given the then current
Nassau County commercial construction market; and (iii) should Landlord permit
Tenant to engage a general contractor other than Landlord’s designated general
contractor for performance of any alteration in or about the Demised Premises,
then Landlord shall be entitled to payment by Tenant of a construction
inspection fee in an amount equal to five (5%) percent of the total cost of the
subject alteration (it being acknowledged and agreed by the parties that, in
receiving such fee, Landlord assumes no responsibility for the quality or manner
[including, without limitation, the means, methods and/or techniques] in which
such work is or has been performed.

8

--------------------------------------------------------------------------------




Exhibit 10.5.5

          (B) Subject to Landlord’s review and approval of the timing thereof
and formal plans and specifications to be prepared and submitted by Tenant
therefor, Landlord shall permit Tenant to cause licensed, reputable and insured
contractors engaged by Tenant to perform the following work at the Building
(collectively, the “Pre-Approved Alterations”): (i) replace the exterior windows
and doors of the Demised Premises with exterior windows and doors featuring
Tenant’s SPD light control technology and (ii) install solar panels on the roof
of the Building, together with the protective matting necessary to preserve
Landlord’s roof warranty; provided that (a) the Pre-Approved Alterations shall
be performed at no cost or expense to Landlord; (b) the Pre-Approved Alterations
shall be performed subject to and in accordance with all terms, conditions,
requirements and restrictions of the Lease governing alterations by or on behalf
of Tenant; (c) following the installation thereof, Tenant shall be responsible
for the maintenance, repair and testing of the Pre-Approved Alterations
throughout the Term; (d) unless otherwise hereafter specifically directed by
Landlord in a written notice delivered to Tenant, Tenant shall be required to
remove the Pre-Approved Alterations, and restore the affected areas to good
condition (including the installation of new, Building-standard exterior
windows), by the expiration or sooner termination of the Lease; and (e) the
indemnification obligations of Tenant under the Lease shall specifically extend
to the performance of the Pre-Approved Alterations and all activities and events
related to the maintenance, repair, testing and removal of the Pre-Approved
Alterations throughout the balance of the Term of the Lease. Supplementing the
provisions of Section 2.8(B)(ii)(d) above, if so requested in writing by Tenant
at the time of Tenant’s submission to Landlord of plans and specifications for
the Pre-Approved Alterations, Landlord will advise Tenant, in a written notice
delivered prior to the commencement of Tenant’s performance of the Pre-Approved
Alterations, as to whether or not Tenant shall indeed be required to remove the
Pre-Approved Alterations, and restore the affected areas to good condition
(including the installation of new, Building-standard exterior windows), by the
expiration or sooner termination of the Lease.

     2.9 Holding Over. Effective as of the Effective Date of this Agreement, the
second sentence of Section 32.01 shall be replaced with the following: If the
Tenant retains possession of the Demised Premises or any part thereof after the
termination of the term, then (i) Tenant shall pay Landlord as use and occupancy
for use of the Demised Premises, as applicable (x) for each of the first and
second months (or any portion thereof) of the holdover, an amount equal to 150%
of the amount of the unabated monthly installment of Annual Basic Rent that was
payable by Tenant for the last full month prior to the date of expiration or
termination of this lease and (y) for the third and each subsequent month (or
any portion thereof) of the holdover, an amount equal to 200% of the amount of
the unabated monthly installment of Annual Basic Rent that was payable by Tenant
for the last full month prior to the date of expiration or termination of this
lease; and (ii) in all events, Tenant shall otherwise observe, fulfill and
perform all of its obligations under this Lease, including but not limited to,
those pertaining to the payment of additional rent, in accordance with its
terms; and (iii) only if the subject holdover extends beyond sixty (60) days, be
liable to Landlord for any payment or rent concession which Landlord may be
required to make to any tenant in order to induce such tenant not to terminate
an executed lease covering all or any portion of the Demised Premises by reason
of the holdover by Tenant

9

--------------------------------------------------------------------------------




Exhibit 10.5.5

     2.10 Security Deposit. Landlord and Tenant hereby stipulate and agree that
Landlord is currently holding a $16,755.18 security deposit under the Lease.
Effective as of the Effective Date of this Agreement, the amount of the security
deposit required of Tenant under the Lease shall be deemed to have been
increased to $27,717.08. Accordingly, upon the execution and delivery of this
Agreement by Tenant, Tenant shall pay to Landlord the entire $10,961.90 amount
by which the new security deposit requirement exceeds the amount of the security
deposit currently being held by Landlord under the Lease. In addition, the last
sentence of Section 33.01 of the Original Lease shall be deemed to have been
deleted ab initio.

     2.11 Mutual Indemnity. Effective as of the Effective Date of this
Agreement, the following is hereby inserted as a new Article XXXVIII of the
Lease:

ARTICLE XXXVIII MUTUAL INDEMNITY

     Section 38.1 Tenant shall, to the extent not caused by the negligence or
willful misconduct of Landlord or its contractors or agents or employees,
indemnify, defend and hold harmless Landlord and Landlord’s Others In Interest
(hereinafter defined), if any, from and against (a) all claims arising from any
negligence or willful misconduct of Tenant, its contractors, agents or
employees, and (b) all claims arising from any accident, injury or damage to any
person or property in the Demised Premises during the term or when Tenant is in
possession and control of the Demised Premises. As used herein, the term
“Landlord’s Others In Interest” shall mean Landlord’s managing agent, Landlord’s
property manager, Landlord’s asset manager and the holder of any mortgage on the
Building or real property. Tenant’s obligations under this Section 38.1 shall
survive the expiration or earlier termination of the Term of this lease.

     Section 38.2 Landlord shall, to the extent not caused by the negligence or
willful misconduct of Tenant or its contractors or agents, indemnify, defend and
hold harmless Tenant, if any, from and against (a) all claims arising from any
negligence or willful misconduct of Landlord, its contractors, agents and/or
employees, and (b) all claims arising from the negligence or willful misconduct
with respect to any accident, injury or damage to any person or property in the
common areas of the real property and/or Building during the Term or when Tenant
is in possession of the Demised Premises. Landlord’s obligations under this
Section 38.2 shall survive the expiration or earlier termination of the Term of
this lease.

10

--------------------------------------------------------------------------------




Exhibit 10.5.5

     Section 38.3 The agreements to indemnify, defend and hold harmless
contained in this Article XXXVIII hereof are not intended to and shall not
relieve any insurance carrier of its obligations under policies required to be
carried by Landlord or Tenant, respectively, pursuant to this lease to the
extent that such policies cover the results of such acts or omissions.

     2.12 Renewal Option. Effective as of the Effective Date of this Agreement,
the following is hereby inserted as a new Article XXXIX of the Lease:

ARTICLE XXXIX – RENEWAL OPTION

     Section 39.01 Provided Tenant is not then in default under this Lease
(beyond any applicable notice and grace period provided in the Lease for the
cure thereof), Tenant shall have the option to renew this lease for one (1)
additional five (5) year period (the “Renewal Term”), commencing on April 1,
2025 and ending on March 31, 2030, upon the following terms and conditions:

          (a) Tenant shall give notice to Landlord, in writing, no later than
June 30, 2024 (time being of the essence), that such option is being exercised.
The parties agree to then negotiate the Annual Basic Rent for the Renewal Term
(the “Minimum Annual Renewal Rent”). The Minimum Annual Renewal Rent is intended
to be calculated using the then current fair market annual rental rate per
square foot per year for the Demised Premises as of April 1, 2025, taking into
account all relevant factors. Upon timely and proper delivery of the written
notice of exercise of this renewal option by Tenant, this Lease shall be renewed
for the Renewal Term on the then current terms, covenants and conditions of this
Lease (excluding any leasing incentives), except that (i) the Minimum Annual
Renewal Rent shall be fixed in accordance with the provisions of this Section
39.01, (ii) the Demised Premises shall be delivered in its “as is” condition as
of the first day of the Renewal Term and (iii) there shall be no further option
to renew.

          (b) If Landlord and Tenant have not mutually agreed upon the Minimum
Annual Renewal Rent by October 1, 2024, they shall each select one real estate
appraiser, each of whom shall conduct a real estate appraisal and furnish a
report to indicate their opinion of the fair market rental of the Demised
Premises.

11

--------------------------------------------------------------------------------




Exhibit 10.5.5

          (c) If, after a review of the appraisal reports prepared and 
submitted in accordance with Section 39.01(b), above, Landlord and Tenant have
not agreed on the Minimum Annual Renewal Rent by November 15, 2024, then the
matter shall immediately be submitted to arbitration before the American
Arbitration Association (“AAA”), and shall be determined by a single arbitrator
in accordance with the provisions of this Lease and the then applicable local
rules of the AAA at the AAA located nearest the Building. The arbitrator shall,
in determining the Minimum Annual Renewal Rent, take into consideration the then
existing current fair market rental value of similar premises in the vicinity
and all other relevant factors. The arbitrator shall then, on an expedited
basis, choose one of the determinations of the two appraisers originally
selected by the parties. The parties agree that the decision and determination
to be made by the arbitrator with respect to the Minimum Annual Renewal Rent
shall be final and binding upon Landlord and Tenant.

          (d) Notwithstanding anything to the contrary contained in this Section
39.01, in no event shall the Minimum Annual Renewal Rent be calculated at a rate
less than the unabated minimum annual rental rate applicable under this Lease to
the twelve full calendar months immediately preceding the Renewal Term.

          (e) Landlord and Tenant shall each separately pay their respective
designated appraisers. The expenses, fees and charges in connection with the
arbitration process set forth in clause (c), above, shall be borne equally
between Landlord and Tenant.

          (f) Upon agreement as to the Minimum Annual Renewal Rent by the
parties hereto or upon the Minimum Annual Renewal Rent being fixed by the
arbitrator, as the case may be, the parties hereto shall enter into a
supplementary agreement extending the term of this Lease as hereinabove
provided. In the event of no agreement between the parties or no decision by
arbitration prior to April 1, 2025, Tenant shall pay an interim fixed rental at
the minimum annual rental rate last in effect until the arbitration shall have
been completed, after which Landlord and Tenant shall make appropriate
adjustment of such interim rent, such adjustment to be as of the commencement
date of the Renewal Term. Time is of the essence with respect to all dates and
time periods referenced in this Section 39.01.

     Section 39.02 This option to renew shall be personal to Research Frontiers
Incorporated (including any Affiliate of, or Successor to [as such terms are
defined in Section 8.05 of the Lease], Research Frontiers Incorporated to which
this Lease is assigned) and shall not be otherwise transferrable by operation of
law or otherwise.

12

--------------------------------------------------------------------------------




Exhibit 10.5.5

     2.13 Right of First Offer. Effective as of the Effective Date of this
Agreement, the following is hereby inserted as a new Article XL of the Lease:

ARTICLE XL RIGHT OF FIRST OFFER

     Section 40.01 At any time where there then remains not less than two (2)
years on the term of this Lease where any space, located immediately adjacent
and contiguous to the Demised Premises, is or becomes vacant and available for
lease (any such space being hereinafter referred to as “Offer Premises”), Tenant
shall have a right of offer to lease the entire subject Offer Premises. Landlord
shall provide Tenant with written notice (“Landlord’s Offer Notice”) of the
availability or anticipated (within twelve months) availability of any such
Offer Premises; provided, however, that Landlord shall not be liable to Tenant
for any costs, expenses, damages or liabilities that are or may be incurred by
Tenant by reason of Landlord’s unintentional failure to so notify Tenant, unless
Tenant had expressed to Landlord, in a signed written notice, during the
preceding twelve (12) months, a general intention and desire to expand its
Demised Premises at the Building. In any event, Tenant shall exercise such right
of offer, if at all, in strict accordance with the following terms and
conditions:

          (i) At the time Tenant intends to exercise its right of offer
hereunder, and as of the effective date of Tenant’s leasing of the subject Offer
Premises, Tenant shall be occupying substantially all of the Demised Premises
and no event of default shall have occurred and be continuing under this Lease
beyond any applicable notice and grace period provided in the Lease for the cure
thereof;

          (ii) Tenant shall give written notice to Landlord (“Tenant’s Offer
Notice”), expressing unequivocally the fact the Tenant has exercised its right
of offer to lease the subject Offer Premises; it being acknowledged and agreed
that any written communication purporting to serve as Tenant’s Offer Notice, but
containing language of equivocation, shall be deemed a counteroffer by Tenant
and shall constitute the election by Tenant not to exercise its right of offer
with respect to the subject Offer Premises. If Landlord does deliver a
Landlord’s Offer Notice, then such Tenant’s Offer Notice must be delivered, if
at all, within twelve (12) business days following such delivery of Landlord’s
Offer Notice;

          (iii) The Annual Basic Rent for the Offer Premises shall be equal to
the then current fair market rental value for the subject Offer Premises (the
“Offer Rent”), taking into consideration all relevant factors. In the event
Landlord and Tenant have not mutually agreed upon the Offer Rent within fifteen
(15) days following delivery of the Tenant’s Offer Notice, then the matter shall
immediately be submitted to arbitration before the AAA, and shall be determined
in accordance with the guidelines included herein by a single arbitrator in
accordance with the provisions of this Lease and the then applicable local rues
of the AAA at the AAA located nearest the Building. The arbitrator shall, in
determining the Offer Rent, take into consideration the then existing current
fair market rental value of similar premises in the vicinity and all other
relevant factors. The arbitrator shall then, on an expedited basis, choose one
of the determinations of the two appraisers originally selected by the parties.
The parties agree that the decision and determination to be made by the
arbitrator with respect to the Offer Rent shall be final and binding upon
Landlord and Tenant

13

--------------------------------------------------------------------------------




Exhibit 10.5.5

          (iv) Landlord and Tenant shall each separately pay their respective
designated appraisers. The expenses, fees and charges in connection with the
arbitration process set forth in clause (iii), above, shall be borne equally
between Landlord and Tenant.

          (v) Unless otherwise mutually agreed by the parties (and reflected in
the Offer Rent), Tenant shall accept the subject Accepted Offer Premises in its
then “as is” condition, and Landlord shall not be required to perform any work
to or make any installations in the subject Accepted Offer Premises in order to
prepare same for occupancy by Tenant. If the Offer Premises is not then directly
metered for gas and electricity service, then Landlord shall cause same to be
directly metered or, if not practicable, submetered (with Tenant to make
consumption payments to Landlord based upon such submeter readings), in either
case at Tenant’s sole cost and expense;

          (v) If Tenant timely delivers the Tenant’s Offer Notice, then the
subject Offer Premises shall be incorporated into the Demised Premises under all
of the terms of this Lease, except as otherwise set forth in clauses (iii) and
(v) above and except for other changes made necessary by reason of the increased
size of the Demised Premises (e.g., Tenant’s proportionate share).

          (vi) If Tenant timely delivers the Tenant’s Offer Notice, then
Landlord shall lease to Tenant and Tenant shall lease from Landlord the subject
Offer Premises; subject to the following provisions of this Article. If
requested by either party, however, then Landlord and Tenant shall enter into an
amendment of this Lease (the “Offer Agreement”), which shall reflect the
necessary modifications set forth in clauses (i) through (v) above.

     Section 40.02 In the event Tenant fails to execute the Offer Agreement
within twenty (20) days of presentment thereof by Landlord, Tenant’s right of
offer will be automatically voidable at the election of Landlord and, if so
voided, will be deemed to have lapsed and Landlord shall be free to lease the
Offer Premises or any portion thereof to any third party upon any terms.

14

--------------------------------------------------------------------------------




Exhibit 10.5.5

     Section 40.03 If and when so requested by Tenant, from time to time
throughout the Term of this Lease, Landlord shall advise Tenant of any Offer
Premises that is then vacant and available for lease or that Landlord reasonably
anticipates will be becoming vacant and available for lease within a reasonable
period thereafter.

     Section 40.06 Time is of the essence with respect to all dates and time
periods referenced in this Article. This right of offer is (i) personal to
Research Frontiers Incorporated (including any Affiliate of, or Successor to [as
such terms are defined in Section 8.05 of the Lease], Research Frontiers
Incorporated to which this Lease is assigned) and shall not be otherwise
transferable by operation by law or otherwise, and (ii) subject and subordinate
to the rights of existing tenants.

     2.14 Cancellation Option. Effective as of the Effective Date of this
Agreement, the following is hereby inserted as a new Article XLI of the Lease:

ARTICLE XLI CANCELLATION OPTION

     Section 41.01 Provided Tenant is not then in default under this Lease
(beyond any applicable notice and grace period provided in the Lease for the
cure thereof), Tenant shall have the one time right and option (this
“Cancellation Option”) to cancel this lease effective as of September 30, 2021
(the “Cancellation Date”). Tenant shall exercise this Cancellation Option, if at
all, by written notice (the “Cancellation Notice”) delivered to Landlord no
later than December 31, 2020 (the “Cancellation Option Election Deadline”),
accompanied by payment (in immediately available funds) of a cancellation fee
(the “Cancellation Fee”) in the amount of the Cancellation Fee Amount
(hereinafter defined).

     Section 41.02 As used herein, the term “Cancellation Fee Amount” shall mean
the sum of $265,172.50.

     Section 41.03 Upon satisfaction by Tenant of each of the above conditions,
and upon the Demised Premises having been surrendered to Landlord and vacated by
Tenant on or before the Cancellation Date as if that date were the Expiration
Date under this Lease, this Lease shall be deemed canceled and terminated as of
the Cancellation Date. Time is of the essence with respect to all dates and time
periods referenced in this Article. In the event that Tenant does not deliver
the Cancellation Notice with the Cancellation Fee payment by the Cancellation
Option Election Deadline, then this Cancellation Option shall be deemed to have
lapsed and been rendered of no further force or effect whatsoever. If Tenant
does timely and properly exercise this Cancellation Option, but thereafter fails
to fully vacate and surrender the Demised Premises by the Cancellation Date,
then, at Landlord’s option, Tenant shall either be deemed to (i) have revoked
and rescinded its exercise of this Cancellation Option, in which event the
Cancellation Fee shall be returned to Tenant, or (ii) be holding over in the
Demised Premises beyond the expiration of the Term, without the acquiescence of
Landlord, subject to the applicable terms and conditions of this Lease. In
addition, Tenant acknowledges and agrees that (a) following exercise of this
Cancellation Option by Tenant, Tenant may not revoke such cancellation without
the prior written consent of Landlord (which may be granted or withheld in
Landlord’s sole discretion); (b) this Cancellation Option, and the ability of
Tenant to exercise same, shall be rendered null and void upon Tenant leasing any
additional space in the Building, whether pursuant to the exercise of a right or
option under this Lease, through negotiation or otherwise; and (c) the delivery
of the Cancellation Notice shall render null and void the ability of Tenant to
exercise any right or option, if any, of Tenant to lease additional space in the
Building.

15

--------------------------------------------------------------------------------




Exhibit 10.5.5

     2.15 Notices to Landlord. Notwithstanding anything to the contrary
contained in the Existing Lease, effective immediately, any bills, statements,
consents, notices, demands, requests or other communications given or required
to be given under the Lease to Landlord shall be in writing and shall be
addressed as follows:

CLK-HP 230-240 Crossways Park LLC and
     Lake Park 230-240 Crossways Park LLC
c/o RXR Realty LLC
625 RXR Plaza
Uniondale, New York 11556
Attn: Managing Director

with a copy sent simultaneously to:

RXR Realty LLC
625 RXR Plaza
Uniondale, New York 11556
Attn: Legal Department,

or to such other or additional address(es) as Landlord may designate as its new
address(es) for such purpose by notice given in accordance with the provisions
of the Lease.

     2.16 Condition of Demised Premises.

          (A) Tenant hereby acknowledges and agrees that Landlord has performed
all work and made all installations required of Landlord under the Existing
Lease, that Tenant is accepting the Demised Premises in its current “as is”
condition, and that, except as otherwise expressly set forth in Section 2.16(B)
of this Agreement, and that Landlord shall not be required to perform any work,
make any installations or incur any expense in or to the Demised Premises in
order to prepare same for continued occupancy by Tenant.

16

--------------------------------------------------------------------------------




Exhibit 10.5.5

          (B)     (i) Notwithstanding anything to the contrary contained in
Section 2.16(A) of this Agreement, Landlord, at its expense (except as otherwise
provided in Section 2.16(B)(ii), below, except as pursuant to any extra work
orders or change orders authorized by Tenant and except as may be otherwise
noted on Exhibit “1” annexed hereto or on the final construction drawings
prepared in connection with the Extension Work), shall cause its designated
contractor (the “Contractor”) to perform and make certain work and certain
installations in and to the Demised Premises in order to prepare same for
continued occupancy by Tenant and in and to certain portions of the common areas
of the Building; such work and installations to be performed in accordance with
final construction drawings to be developed by Landlord or the Contractor on the
basis of the specifications shown and described, and subject to the terms and
conditions set forth, in and on the Concept Plan that has been annexed hereto as
Exhibit “1” (such work and installations sometimes herein referred to as the
“Extension Work”). The parties acknowledge and agree that the Exhibit “1”
Concept Plan shall be deemed to have been supplemented and clarified by the set
of General Notes that has been annexed hereto as an Exhibit “1-A” to this
Agreement. In the event that there is a conflict or inconsistency between the
provisions of this Agreement (including the Exhibit annexed hereto) and the work
set forth on the final construction drawings to be prepared by Landlord or the
Contractor for the Extension Work and approved by Landlord and Tenant after the
date hereof, such final construction drawings shall be controlling. Tenant shall
be responsible for moving and relocating all personnel and all furniture,
equipment and other items of personal property in and about the Demised Premises
in order to accommodate performance of the Extension Work, including, without
limitation, all necessary disconnection, moving and re-connection of computer,
data and telecommunications wiring and equipment in order to accommodate
performance of the Extension Work. Tenant acknowledges and agrees that the
Extension Work may be performed generally during a period while Tenant remains
in use and occupancy of the Demised Premises, and that Landlord shall not be
liable for any inconvenience to Tenant or for interference with Tenant’s
business or use of the Demised Premises or any portion thereof during the
performance of the Extension Work, although Landlord shall use its reasonable
efforts to have the Contractor cooperate with Tenant to avoid unreasonably
disrupting the conduct of Tenant’s business in the Demised Premises (provided,
however, that such efforts shall not be construed as to require any aspect of
the Extension Work to be performed on an overtime basis, unless Tenant
specifically requests same and agrees to reimburse Landlord for the incremental
cost increase associated with the performance of the subject work item on an
overtime basis [as compared to performance thereof on a straight-time basis]).

17

--------------------------------------------------------------------------------




Exhibit 10.5.5

                    (ii) In order to defray the anticipated costs to Landlord
associated with certain upgraded finishes that have been selected by Tenant in
connection with the Extension Work, Tenant shall pay to Landlord or Landlord’s
designee the sum of $83,178.00 (the “Tenant’s EW Contribution”). The Tenant’s EW
Contribution shall be payable in the following two (2) installments: (i)
$41,589.00 upon execution and delivery of this Agreement by Tenant, and (ii)
$41,589.00 within ten (10) days following the issuance of an invoice therefor by
Landlord or Landlord’s designated contractor (which invoice may not be issued
prior to the date on which the Extension Work has been progressed to the point
where the only work items that then remain to be completed are punch-list items
[i.e., minor or insubstantial items of cosmetic or mechanic adjustment, the
incompletion of which would not have a material adverse impact upon the ability
of Tenant to continue to use the Demised Premises for the conduct of its
business]).

                    (iii) Also notwithstanding anything to the contrary
contained in Section 2.16(A) of this Agreement, Landlord, at its expense (except
as pursuant to any extra work orders or change orders authorized by Tenant and
except as may be otherwise noted on Exhibit “2” annexed hereto or on the final
construction drawings, if any, prepared in connection with the Building Work),
shall cause the Contractor to perform and make certain work and certain
installations in and to the Building in order to prepare same for continued
occupancy by Tenant; such work and installations to be performed in accordance
with final construction drawings to be developed by Landlord or the Contractor
on the basis of the specifications described, and subject to the terms and
conditions set forth, in the Building Work description that has been annexed
hereto as Exhibit “2” (such work and installations sometimes herein referred to
as the “Building Work”). In the event that there is a conflict or inconsistency
between the provisions of this Agreement (including the Exhibits annexed hereto)
and the work set forth on the final construction drawings, if any, to be
prepared by Landlord or the Contractor for the Building Work and approved by
Landlord and Tenant after the date hereof, such final construction drawings
shall be controlling. Tenant acknowledges and agrees that the Building Work may
be performed generally during a period while Tenant remains in use and occupancy
of the Demised Premises, and that Landlord shall not be liable for any
inconvenience to Tenant or for interference with Tenant’s business or use of the
Demised Premises or any portion thereof during the performance of the Building
Work, although Landlord shall use its reasonable efforts to have the Contractor
cooperate with Tenant to avoid unreasonably disrupting the conduct of Tenant’s
business in the Demised Premises (provided, however, that such efforts shall not
be construed as to require any aspect of the Building Work to be performed on an
overtime basis, except as otherwise expressly provided herein or unless Tenant
specifically requests same and agrees to reimburse Landlord for the incremental
cost increase associated with the performance of the subject work item on an
overtime basis [as compared to performance thereof on a straight-time basis]).

18

--------------------------------------------------------------------------------




Exhibit 10.5.5

          (C) Landlord and Tenant have incorporated into this Agreement, as a
Schedule “A” hereto, an estimated project schedule (the “Project Schedule”) for
performance and completion of the individual aspects of the Extension Work and
the Building Work (each such individual aspect being sometimes hereinafter
generically referred to as a “Landlord Work Item”). Notwithstanding anything to
the contrary contained herein, if Landlord has not achieved substantial
completion of a subject Landlord Work Item by the date that is one (1) month
following the estimated completion date set forth with respect to that Landlord
Work Item on the Project Schedule, and provided that such delay is not
attributable to circumstances outside of the reasonable control of Landlord,
then (i) if so requested by Tenant in writing, Landlord shall incur overtime
expenses to finalize the subject Landlord Work item and, in addition (ii) at
Tenant’s option, Tenant may deliver to Landlord written notice (the “Applicable
Self Help Notice”) of its intent to exercise its Applicable Self Help Remedy (as
defined below). If Tenant delivers the Applicable Self-Help Notice and Landlord
has still not achieved substantial completion subject Landlord Work Item by the
thirtieth (30th) day following effective delivery of the Applicable Self Help
Notice, then Tenant may deliver to Landlord written demand to cease performance
of the subject Landlord Work Item, together with Tenant’s written election to
undertake the Applicable Self Help Remedy. The “Applicable Self Help Remedy”
shall be the empowerment of Tenant to engage its own licensed, insured and
reputable contractors and subcontractors for the purpose of completing the
subject Landlord Work Item, under the direction of Tenant and subject to and in
accordance with all terms, conditions, requirements and restrictions of the
Lease governing alterations by or on behalf of Tenant. However, Tenant
acknowledges and agrees that, with respect to any subject Landlord Work Item
that would affect, touch or concern the Building structure or any Building
system, Tenant shall only engage a contractor(s) or subcontractor(s) approved by
Landlord for the performance of the subject work, provided the fees of such
contractor(s) or subcontractor(s), as applicable, shall be reasonably
competitive, given the then current Nassau County commercial construction
market. In exercising the Applicable Self Help Remedy, Tenant shall be required
to engage a licensed architect for the purpose of performing an independent
review and approval of the construction drawings for the subject Landlord Work
Item. If Tenant exercises the Applicable Self Help Remedy, then upon Tenant
having achieved substantial completion of the subject Landlord Work Item, and
the transfer to Landlord of all customary warranties relating to the subject
Landlord Work Item, Landlord shall pay to Tenant the entire positive difference
(if any) between the aggregate amount of reasonable out-of-pocket expenses
actually incurred by Tenant directly in connection with performance of the
subject Landlord Work Item and the aggregate amount of such expenses that would
have been incurred by Tenant (if any) but for the exercise of the Applicable
Self Help Remedy by Tenant. Also if Tenant exercises the Self Help Remedy,
Tenant shall cause its contractors and subcontractors to use commercially
reasonable efforts to minimize any interference with the operation of any other
tenant’s business at the Building.

     2.17 Notice of Intent to Sell. If, at any time during the Term of the
Lease, Landlord desires to sell, transfer or convey its fee simple ownership
interest in the Building or the real property of which the Building forms a part
to an unaffiliated third party (other than in connection with (i) a
multi-property sale, transfer or conveyance by and among Landlord and its
affiliate(s) and (ii) a transfer or conveyance to an industrial development
agency or other governmental or quasi-governmental entity), Landlord shall use
good faith efforts to endeavor to provide Tenant with written notice of such
desire prior to consummating the subject third party sale, transfer or
conveyance; provided, however, that Landlord shall not be liable to Tenant for
any costs, expenses, damages or liabilities that are or may be incurred by
Tenant by reason of any failure by Landlord to so notify Tenant.

19

--------------------------------------------------------------------------------




Exhibit 10.5.5

ARTICLE III
Broker

     3.1 Each of Landlord and Tenant represents to the other that this Agreement
was brought about by Newmark Grubb Knight Frank (the “Broker”), as broker, and
that all negotiations with respect to this Agreement were conducted exclusively
among Landlord, Tenant and the Broker. Each of Landlord and Tenant covenants
that if any claim is made for commissions by any broker (other than the Broker)
in connection with this Agreement on account of the actions of a covenanting
party, then that covenanting party will hold the other party free and harmless
from any and all liabilities and expenses in connection therewith, including
such other party’s reasonable attorney’s fees.

ARTICLE IV
Ratification

     4.1 Each of Landlord and Tenant represents and warrants that, to its
knowledge, the Existing Lease is presently in full force and effect.

     4.2 The parties hereby ratify and confirm all of the terms, covenants and
conditions of the Existing Lease, except to the extent that those terms,
covenants and conditions are amended, modified or varied by this Agreement. If
there is a conflict between the provisions of the Existing Lease and the
provisions of this Agreement, then the provisions of this Agreement shall
control.

     4.3 This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and/or assigns.

     4.4 Promptly following the full execution and delivery of this Agreement,
Landlord and Tenant shall reconcile (in the form of a payment or credit by
Landlord for the benefit of Tenant) the net amount of any overpayment of Annual
Basic Rent and Additional Rent made by Tenant with respect to the period
commencing January 1, 2014 and ending as of the last day of the calendar month
in which the Effective Date of this Agreement occurs, after giving effect to the
retroactive nature of the Existing Lease modifications made pursuant to this
Agreement.

[SIGNATURES ON FOLLOWING PAGE]

20

--------------------------------------------------------------------------------




Exhibit 10.5.5

     IN WITNESS WHEREOF, the parties have executed this Fifth Amendment to Lease
as of the day and year first above written.

CLK-HP 230-240 CROSSWAYS PARK DRIVE LLC     By:   Name: Title: Authorized Person
    LAKE PARK 230-240 CROSSWAYS PARK DRIVE LLC     By:   Name: Title: Authorized
Person     RESEARCH FRONTIERS INCORPORATED     By:   Name:   Seth L. Van
Voorhees Title: Chief Financial Officer


21

--------------------------------------------------------------------------------